UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SEAN A. CLARK,
                               Plaintiff,
                                                                  18-CV-9354 (JPO)
                     -v-
                                                               OPINION AND ORDER
 STUDENT LOAN FINANCE CORP. and
 UNITED STATES DEPARTMENT OF
 EDUCATION,
                     Defendants.


J. PAUL OETKEN, District Judge:

       Plaintiff Sean A. Clark brings this lawsuit pro se against Defendant Student Loan Finance

Corporation (“SLFC”) and Defendant United States Department of Education (“DOE”)

(collectively “Defendants”) in connection with Defendants’ attempts to collect on Plaintiff’s

student loan debt. Clark alleges that Defendants’ actions violate (1) the Americans with

Disabilities Act of 1990, 42 U.S.C. §§ 12101, et sec. (the “ADA”); (2) the Fourteenth

Amendment to the United States Constitution; (3) the International Covenant on Civil and

Political Rights, Dec. 19, 1966, 999 U.N.T.S. 171 (“ICCPR”); and (4) the Identify Theft and

Assumption Deterrence Act of 1998, 18 U.S.C. § 1028 (“Section 1028”). (Dkt. No. 4 at 2, 5-6.)

       Defendants have separately moved to dismiss Plaintiff’s amended complaint. (Dkt. Nos.

13, 39.) For the reasons that follow, Defendants’ motions to dismiss are granted. Plaintiff is

granted leave to amend his complaint, but only to add any claims under the Administrative

Procedure Act, 5 U.S.C. §§ 706(2)(A), (E) (“APA”) against the DOE. Finally, Plaintiff’s motion

for discovery is denied as moot in light of the Court’s granting of Defendants’ motions to

dismiss. (Dkt. No. 43.)




                                                1
I.     Background

       In July 2015, Plaintiff commenced an action against the DOE alleging that DOE was

illegally garnishing $26.00 per month of Plaintiff’s Social Security disability benefits to satisfy

Plaintiff’s student loan debt—debt which Plaintiff alleges was taken out in his name without his

consent or knowledge. Clark v. United States Dep’t of Ed., No. 15-cv-05863 (S.D.N.Y. 2015)

(“Prior Action”). Also in July 2015, Plaintiff submitted an application to the DOE seeking a

discharge of this debt, claiming that his identity had been stolen. (Dkt. No. 40-1 at 2.)

       The DOE initially denied Plaintiff’s application for discharge because Plaintiff failed to

supply necessary documents. The DOE, however, later admitted that its decision was erroneous

because Plaintiff’s claim was more accurately interpreted as a claim of common law fraud or

forgery, which is subject to a different standard of evaluation than identity theft. Accordingly,

the DOE sought remand in the Prior Action, which was granted by the court. (Dkt. No. 40-2 at

5–6; Dkt. No. 40-3.)

       Plaintiff instituted this action against SLFC on October 12, 2018. (Dkt. No. 1

(“Compl.”.)) Approximately three months later, on January 15, 2019, the DOE issued its

administrative decision denying Plaintiff’s application for discharge. (Dkt. No. 39-1 at 2.)

Plaintiff added the DOE as a Defendant on October 26, 2018, upon filing his amended

complaint. (Dkt. No. 4 (“Am. Compl.”).)

       In the present action, Plaintiff makes allegations that are largely similar to those in the

Prior Action. Specifically, Plaintiff alleges that Defendants seek to collect on outstanding

student loan debt that he does not owe. (Am. Compl. at 5-6.) Plaintiff asserts that he is not

liable for the loans because they were obtained by another person through fraud, as Plaintiff has

not attended school outside of community college in 2000 and “a couple of tech courses in

2001.” (Id.) Plaintiff also alleges that the Social Security Administration paid all his debts in


                                                  2
2013. (Id.) Defendants now move separately to dismiss Plaintiff’s amended complaint for lack

of subject matter jurisdiction and for failure to state a claim pursuant Fed R. Civ. P. 12(b)(1) and

(6) respectively. (Dkt Nos. 13, 39.)

II.    Legal Standard

       A district court must dismiss a claim for lack of subject matter jurisdiction if it “lacks the

statutory or constitutional power to adjudicate it.” Makarova v. United States, 201 F.3d 110, 113

(2d Cir. 2000); see also Fed. R. Civ. P. 12(b)(1). “A plaintiff asserting subject matter

jurisdiction has the burden of proving by a preponderance of the evidence that it exists.”

Makarova, 201 F.3d at 113. In reviewing a motion to dismiss for lack of subject matter

jurisdiction, a court may consider evidence outside the pleadings. Id.

       To survive a motion to dismiss for failure to state a claim pursuant to Federal Rule of

Civil Procedure 12(b)(6), plaintiffs must plead “only enough facts to state a claim to relief that is

plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially

plausible when plaintiffs plead facts that would allow “the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

Courts “must accept as true all well-pleaded factual allegations in the complaint, and ‘draw all

inferences in the plaintiff’s favor.’” Goonan v. Fed. Reserve Bank of New York, 916 F. Supp. 2d

470, 478 (S.D.N.Y. 2013) (quoting Allaire Corp. v. Okumus, 433 F.3d 248, 249–50 (2d Cir.

2006)) (brackets omitted).

       Finally, courts must afford pro se plaintiffs “special solicitude” before granting motions

to dismiss or motions for summary judgment. Ruotolo v. I.R.S., 28 F.3d 6, 8 (2d Cir. 1994). “A

document filed pro se is to be liberally construed, and a pro se complaint, however inartfully

pleaded, must be held to less stringent standards than formal pleadings drafted by lawyers.”




                                                  3
Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976))

(internal quotations omitted). Therefore, courts interpret a pro se plaintiff’s pleadings “to raise

the strongest arguments they suggest.” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 475

(2d Cir. 2006) (citation omitted). “Even in a pro se case, however, ‘although a court must accept

as true all of the allegations contained in a complaint, that tenet is inapplicable to legal

conclusions, and threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.’” Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir. 2010)

(quoting Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009)).

III.   Discussion

       A.      Subject Matter Jurisdiction

       In his amended complaint, Plaintiff asserts that Defendants violated the ICCPR and

Section 1028 in seeking debt payments from Plaintiff that Plaintiff allegedly does not owe. (Am.

Compl. at 2.) But where “[a] federal statute that does not create or imply a private right of

action[,] [it] does not present a federal question pursuant to 28 U.S.C. § 1331 on behalf of private

individuals,” depriving federal courts of subject matter jurisdiction. Biran v. JP Morgan Chase

& Co., No. 02 Civ. 5506, 2002 WL 31040345, at *3 (S.D.N.Y. Sept. 12, 2002) (citing Merrel

Dow Pharmaceuticals, Inc. v. Thompson, 478 U.S. 804 (1986)).

       The Second Circuit has held that the “ICCPR does not create a private right of action”

because “the United States ratified the treaty subject to the understanding it was not self-

executing.” Veiga v. World Meteorological Organisation, 368 F. App’x 189, 190 (2d Cir. 2010).

Section 1028 also does not supply a private right of action because the “statute is criminal in

nature.” Garay v. U.S. Bancorp, 303 F. Supp. 2d 299, 302 (E.D.N.Y. 2004); Prince v. City of

New York, 2009 WL 2778262, at *1 n.3 (S.D.N.Y. Sept. 2, 2009) (dismissing portions of a

complaint that alleged causes of action based on Section 1028 because it is a provision “of the


                                                   4
federal criminal code that do[es] not provide any private right of action.”). As neither statute

provides a private right of action and Plaintiff has not demonstrated that Congress intended to

make a private remedy available, see Suter v. Artist M., 503 U.S. 347, 363 (1992) (holding that

the party who seeks to imply a private right of action bears the burden to show that Congress

intended to make one available), the Court lacks subject matter jurisdiction and must dismiss

Plaintiff’s causes of action under the ICCPR and Section 1028 against both Defendants.

        B.      Failure to State a Claim

        Plaintiff’s remaining argument is that Defendants violated his civil rights pursuant to the

ADA and the Fourteenth Amendment by attempting to collect on debt obligations that Plaintiff

allegedly does not owe. (Am. Compl. at 2; Dkt. No. 22 at 9; Dkt. No. 44 at 4.) The Court

considers each claim in turn, liberally construing Plaintiff’s amended complaint where necessary

to make them applicable to the Defendants. Erickson, 551 U.S. at 94.

                1.      ADA

        Plaintiff asserts that Title II of the ADA is violated by Defendants’ attempt to collect on

his debt. (Dkt. No. 22 at 9; Dkt. No. 44 at 4.) Under Title II of the ADA, “no qualified

individual with a disability shall, by reason of such disability, be excluded from participation in

or be denied the benefits of the services, programs, or activities of a public entity, or be subjected

to discrimination by any such entity.” 42 U.S.C. § 12132. Therefore, to prove a violation, a

plaintiff must establish “(1) that he is a ‘qualified individual’ with a disability; (2) that he was

excluded from participation in a public entity’s services, programs or activities or was otherwise

discriminated against by a public entity; and (3) that such exclusion or discrimination was due to

his disability.” Mary Jo C. v. New York State & Local Ret. Sys., 707 F.3d 144, 153 (2d Cir.

2013) (citing Hargrave v. Vermont, 340 F.3d 27, 34–35 (2d Cir. 2003)).




                                                   5
       Plaintiff has not pleaded any facts that plausibly indicate that he was denied the benefits

or services of a public entity due to a disability. Plaintiff’s argument appears to be that the

Social Security Administration paid all of Plaintiff’s debt, thereby conferring on him a benefit,

which is now being denied by Defendants in their attempts to collect debt that Plaintiff alleges he

does not owe. (Dkt. No. 22 at 9.) Plaintiff’s argument is unavailing. Here, based on the

allegations, Plaintiff did not seek a benefit from Defendants which Defendants denied due to his

disability. Defendants’ attempting to collect on unpaid debt does not constitute a denial of any

previous benefit Plaintiff may have received.

       But even if the attempt to collect outstanding debt constitutes a denial of benefits, neither

SLFC nor the DOE would be liable under Title II of the ADA because they are not public entities

under the statute. The ADA defines a public entity as “(A) any State or local government; (B)

any department, agency, special purpose district, or other instrumentality of a State or States or

local government; and (C) the National Railroad Passenger Corporation, and any commuter

authority.” 42 U.S.C. § 12131(A)-(C). SLFC is a federal loan servicer and the DOE is a federal

agency. Cellular Phone Taskforce v. F.C.C., 217 F.3d 72, 73 (2d Cir. 2000) (“Title II of the

ADA is not applicable to the federal government.”). Accordingly, Plaintiff’s ADA claim must

be dismissed as to both Defendants.

       A similar result is warranted even if the Court considers the Rehabilitation Act, which

provides that “[n]o otherwise qualified individual with a disability in the United States . . . shall,

solely by reason of her or his disability, be excluded from the participation in, be denied the

benefits of, or be subjected to discrimination under any program or activity receiving Federal

financial assistance or under any program or activity conducted by any Executive agency or by

the United States Postal Service.” 29 U.S.C. § 794. Hence, “to establish a violation of the




                                                   6
Rehabilitation Act, Plaintiff must show that he: (1) is an individual with a disability; (2) is

otherwise qualified for benefits under the federally funded program; and (3) has been denied

those benefits because of his disability.” Mondragon v. Baruch Coll., 2018 WL 4689192, at *3

(E.D.N.Y. Sept. 28, 2018). As already discussed, nothing Plaintiff has pleaded or argued has

shown that he was denied benefits from a federally funded program because of his disability.

Accordingly, his ADA cause of action is dismissed as to both Defendants. See Atkins v. Cty. of

Orange, 251 F. Supp. 2d 1225, 1232 (S.D.N.Y. 2003) (failure of a plaintiff to adequately allege

that the plaintiff was denied benefits is a “fundamental defect that may lead to the dismissal” of

ADA and Rehabilitation Act claims) (internal quotations omitted).

                2.      Fourteenth Amendment

        Plaintiff argues that his constitutional rights have been violated by the Defendants

because he “was deprived of a certain right of not being able to continue [his] education for

further advancement” because his outstanding debt makes him “ineligible to receive financial

aid.” (Dkt. No. 22. at 9.) Plaintiff claims this deprivation is actionable against SLFC under 42

U.S.C. § 1983 (Id.), and under the Fourteenth Amendment broadly against the DOE. (Dkt. No.

44 at 9–10). Plaintiff’s arguments are unavailing.

        At the outset, SLFC, in attempting to collect on Plaintiff’s debt, was neither a state actor

nor a private party acting under the color of state law. In Spear v. West Hartford, the Second

Circuit noted that Section 1983 only addresses “injuries caused by state actors or those acting

under color of state law[,]” and held that “[a] private defendant may be held liable only as a

willful participant in joint activity with the State or its agents.” 954 F.2d 63, 68 (2d Cir. 1992)

(citation and internal quotations omitted). There is no plausible allegation that SLFC was a

willful participant in a joint activity with the State or its agents such that it could be liable under




                                                   7
the Fourteenth Amendment via Section 1983. Therefore, Plaintiff’s Fourteenth Amendment

claim against SLFC must be dismissed.

       Second, the allegations do not establish any deprivation of Plaintiff’s liberty or property

without due process. As the Fourteenth Amendment applies to states and not the federal

government, see Dusenbery v. United States, 534 U.S. 161, 167 (2002), the Court construes

Plaintiff’s claim against the DOE as a due process claim under the Fifth Amendment. Plaintiff

asserts that the DOE garnished his Social Security disability payments, which constituted his

property, without due process. This argument lacks merit.

       Under “[t]he Debt Collection Act of 1982 . . . after pursuing the debt collection channels

set out in 31 U.S.C. § 3711(a), an agency head can collect an outstanding debt ‘by administrative

offset,’” i.e., the practice of withholding federal payment in satisfaction of a debt owed to the

federal government. Lockhart v. United States, 546 U.S. 142, 144 (2005) (citing 31 U.S.C.

§ 3716(a)). This includes Social Security disability benefits, though the statute exempts $9000 in

benefits per year from offset. 31 U.S.C. § 3716(3)(A)(ii). To offset such benefits, the “creditor

agency must certify to [the Department of Treasury] that the debt is eligible for collection by

offset and that all due process protections have been met.” Johnson v. U.S. Dep’t of Treasury,

300 F. App’x 860, 862 (11th Cir. 2008) (citing 31 C.F.R. § 285.5(d)(3)(ii), (d)(6)). In these

cases, due process requires (1) written notification; (2) an opportunity to inspect and copy the

records of the agency with respect to the debt; (3) an opportunity for review within the creditor

agency, including the opportunity to present evidence; and (4) an opportunity to enter into a

written repayment agreement with the creditor agency. 31 C.F.R. § 285.5(d)(6)(ii)(A)-(D).

       Plaintiff’s complaint does not plausibly suggest that he was denied due process. Plaintiff

does not allege that he was not provided with adequate written notification of garnishment.




                                                  8
Rather, Plaintiff asserts that a court order was required for the DOE to collect his debt via

administrative offset. As already discussed, however, the statutory scheme does not require a

creditor agency to receive a court order prior to the administrative offset; it requires only

certification to the Department of Treasury that the debt is eligible for collection and all due

process protections have been met. See Johnson, 300 F. App’x at 862; 31 C.F.R.

§ 285.5(d)(3)(ii), (d)(6). Here, the allegations establish that Plaintiff was given adequate process.

Plaintiff submitted an application to the DOE for discharge of his debt, which was denied after

review in 2015, and, after remand in the Prior Action, was re-reviewed and denied again in

January 2019. Finally, the DOE ensured that despite the garnishment Plaintiff received $750 per

month (Dkt. No. 36 at 5–6), which totals $9000 per year, the amount required to be preserved

under the statute, 31 U.S.C. § 3716(3)(A)(ii). Accordingly, Plaintiff’s Fifth Amendment claim

against the DOE must be dismissed as Plaintiff does not plausibly allege any violation of his due

process rights.

       C.         Leave to Amend

       The Second Circuit has held that “[d]istrict courts should generally not dismiss a pro se

complaint without granting the plaintiff leave to amend . . . . However, leave to amend is not

necessary when it would be futile.” Ashmore v. Prus, 510 F. App’x 47, 49 (2d Cir. 2013) (citing

Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000)). As Plaintiff filed his amended complaint

three months prior to the DOE’s final administrative determination regarding Plaintiff’s

application for discharge, any claims Plaintiff may have had under the APA would not have been

ripe at the time he filed the amended complaint. See generally Nat’l Park Hosp. Ass’n v. Dep’t

of Interior, 538 U.S. 803, 807 (2003) (holding that agency actions are not ripe for review under

the APA “until an administrative decision has been formalized and its effects felt in a concrete

way . . . .”). And though Plaintiff’s opposition to the DOE’s motion included his arguments


                                                  9
under the APA (Dkt. No. 44 at 10–11), “[t]he complaint cannot . . . be amended by the briefs in

opposition to a motion to dismiss,” In re Livent, Inc. Noteholders Sec. Litig., 151 F. Supp. 2d

371, 432 (S.D.N.Y. 2001) (citing Lazaro v. Good Samaritan Hosp., 54 F. Supp. 2d 180, 184

(S.D.N.Y. 1999)). Accordingly, the Court declines to consider Plaintiff’s arguments under the

APA until the complaint is amended and the DOE has been afforded an opportunity to fully brief

the issue. See generally Fonte v. Bd. of Managers of Cont'l Towers Condo., 848 F.2d 24, 25 (2d

Cir. 1988) (where matters outside the pleading are presented in response to a 12(b)(6) motion, a

“court may exclude the additional material and decide the motion on the complaint alone.”).

However, Plaintiff is not granted leave to amend his claims under the ICCPR, Section 1028, the

ADA, and the Fourteenth Amendment because amendment would be futile with respect to those

claims. See Ashmore, 510 F. App’x at 49.

IV.    Conclusion

       For the foregoing reasons, SLFC’s and DOE’s motions to dismiss Plaintiff’s Amended

Complaint are GRANTED.

       Plaintiff is granted leave to file an amended complaint asserting any claims he may have

under the Administrative Procedure Act, provided that he must do so on or before October 17,

2019. If no amended complaint is filed on or before October 17, 2019, this action will be

dismissed with prejudice.

       The Clerk of Court is directed to close the motions at Docket Numbers 13, 39, and 43,

and to terminate Defendant Student Loan Finance Corporation as a party to this action.

       SO ORDERED.

Dated: September 16, 2019
       New York, New York


COPY MAILED TO PRO SE PARTY BY CHAMBERS


                                                10
